           Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

Isaac Green

      v.                                          Civil No. 18-cv-803-PB

YouTube, LLC et al.       1




                                    O R D E R

      Plaintiff Isaac Green has filed the following motions,

which are before this magistrate judge for consideration:

  •   “Plaintiff’s Request for a Default Ruling on Twitter” (Doc.
      No. 31);

  •   “Plaintiff’s Joint Request for a Default Ruling on
      Facebook, GoFundMe, Google & Blogspot” (Doc. No. 50);

  •   “Plaintiff’s Joint Motion to Strike Illicit Pleading –
      Objection to Hearing Filed by Tim McLaughlin” (Doc. No.
      57);

  •   “Plaintiff’s Joint Response for Motion to Strike Defendants
      Answers/Motion to Remove Attorney McLaughlin as Counsel for
      Twitter for Violation of Federal Court Rules” (Doc. No.
      58);

  •   “Plaintiff’s Joint Motion to Strike Answers of Facebook and
      Twitter” (Doc. No. 70);

  •   “Plaintiff’s Joint Motion for Summary Judgment Against
      YouTube, Google, Blogspot & GoFundMe” (Doc. No. 72) 2;



      1Thedefendants in this case are: Google LLC; Twitter, Inc.;
YouTube, LLC; Patreon, Inc.; Facebook, Inc.; GoFundMe, Inc.; and
Blogspot.com.

      2Althoughplaintiff has identified this motion as one for
summary judgment, it is, in fact, a motion seeking entry of
default against defendants identified therein, and the court
therefore so construes it.
          Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 2 of 8



     •   “Plaintiff’s Joint Motion to Quash All Pleadings from
         Timothy McLaughlin” (Doc. No. 83); and

     •   “Plaintiff’s Joint Motion to Strike Answers Filed on 5/29”
         (Doc. No. 84).

Defendants have filed objections to these motions.             See Doc.

Nos. 61, 62, 73, 76, 77, 88, 91, 93, 94, 96, 97, 99, 102.



                                  Discussion

I.       Default

         A defendant in a civil action must file and serve an answer

to a complaint, or a motion to dismiss the complaint, within

twenty-one days of being served with the complaint.             See Fed. R.

Civ. P. 12(a)(1)(A)(i).        Pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure, the entry of a default against a

defendant in a case is appropriate only upon a showing that that

party “has failed to plead or otherwise defend.”             Fed. R. Civ.

P. 55(a).



II.      Motions for Default as to Twitter (Doc. Nos. 31, 58)

         Green seeks an entry of default against defendant Twitter,

Inc. (“Twitter”) alleging that Twitter failed to file a timely

response to his complaint.         Twitter was served on April 25,

2018.      See Doc. No. 73, at 2.     On April May 3, 2018, Attorney

Timothy McLaughlin filed an “Appearance of Counsel” (Doc. No.

13) on behalf of Twitter.         On May 8, 2018, Twitter filed a


                                       2
         Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 3 of 8



timely motion to dismiss (Doc. No. 24) the complaint.            See Fed.

R. Civ. P. 12(a)(4).       Accordingly, Twitter has not failed to

plead or to defend this case, and the motion for entry of

default as to Twitter is denied.



     B.       Facebook, GoFundMe, Google, YouTube, and Blogspot.com
              (Doc. Nos. 50, 57, 58, 70, 72, 83, 84)

     Green seeks an entry of default against defendants

Facebook, Inc. (“Facebook”); GoFundMe, Inc. (“GoFundMe”); Google

LLC (“Google”); Blogspot.com; and YouTube, LLC (“YouTube”).              He

also moves to strike or quash all pleadings that any attorney

has filed on behalf of Google, YouTube, Blogspot.com, and

GoFundMe, contending the attorneys for those defendants failed

to file timely appearances, and those defendants did not file

timely answers.



              1.   Facebook

     Facebook was served on April 24, 2018.           See Doc. No. 62, at

1.   Facebook’s answer was thus due on May 15, 2018.           See Fed. R.

Civ. P. 12(a)(1)(C).       On May 15, 2018, Attorney Joseph Aronson

filed a timely motion to dismiss (Doc. No. 48) on behalf of

Facebook. 3    That filing constituted the appearance of Attorney


     3Facebook’s motion to dismiss (Doc. 48) is docketed on May
16, 2018, as it had to be refiled for technical reasons, but was
originally filed on May 15, 2018. The court deems the motion to


                                      3
        Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 4 of 8



Aronson on behalf of Facebook, see LR 83.6(a), and effectively

extended Facebook’s answer deadline.        See Fed. R. Civ. P.

12(a)(4).

     On May 9, 2018, Attorney Aronson moved to allow Attorneys

Matan Shacham and Travis Silva to appear in this case on behalf

of Facebook, pro hac vice (Doc. Nos. 28, 29).          The court granted

those motions, and thus Attorneys Shacham and Silva have

properly appeared in this matter on behalf of Facebook.            See

June 18, 2018 Order (Doc. No. 90).        Accordingly, Facebook has

not failed to plead or defend this case, and the motion for

entry of default as to Facebook is denied.



            2.   GoFundMe

     GoFundMe was served on June 21, 2018, see Doc. No. 98,

several days after Attorneys Shacham and Silva were granted

leave to appear in this matter on behalf of GoFundMe pro hac

vice.   See Doc. Nos. 28, 29; June 18, 2018 Order (Doc. No. 90).

On July 3, 2018, the court issued an Order allowing GoFundMe

until July 23, 2018 to answer or otherwise respond to Green’s

complaint.    See July 3, 2018 Order.      On July 23, 2018, GoFundMe

filed a timely motion to dismiss (Doc. No. 103) both the initial

complaint (Doc. No. 1) and plaintiff’s amended complaint (Doc.



be timely filed.


                                     4
       Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 5 of 8



No. 59-1 4), which effectively extended GoFundMe’s answer

deadline.     See Fed. R. Civ. P. 12(a)(4).     Accordingly, GoFundMe

has not failed to plead or defend this case, and the motion for

entry of default as to GoFundMe is denied.



            3.    Google and Blogspot.com

     Google was served on April 24, 2018.        See Doc. No. 73, at

2.   Blogspot.com is an online domain owned by Google, at which

Google administers its blogging service, Blogger.          See Doc. No.

73, at 2 n.3. 5   Google’s and Blogspot.com’s answer was thus due

on May 15, 2018.    See Fed. R. Civ. P. 12(a)(1)(C).        On May 8,

2018, Attorney McLaughlin filed a timely motion to dismiss (Doc.

No. 25) the complaint on behalf of Google, and by extension




     4Since the filing of GoFundMe’s motion to dismiss,
plaintiff’s amended complaint has been redocketed as Document
No. 104.

     5Green has requested a default ruling against Blogspot.com.
It is not clear that Blogspot.com is a separate entity from
Google for purposes of this suit. Moreover, all of the
allegations Green has made against Blogspot.com concern harm
alleged to have been incurred by another individual, Natasha
DeLima. DeLima is the plaintiff in another case in this court,
DeLima v. YouTube, Inc. et al., No. 17-cv-733-PB, with which
Green has sought to consolidate this case. In a separate Order
issued this date, Green’s request to consolidate the cases is
denied, as the DeLima case has been dismissed. Additionally, in
a Report and Recommendation issued simultaneously with this
Order, this magistrate judge has recommended that all of the
claims asserted against Blogspot.com in this action be dismissed
on the basis that Green, as a self-represented litigant, cannot
assert claims on behalf of anyone other than himself.


                                    5
       Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 6 of 8



Blogspot.com, which extended the answer deadline.          That signed

filing constituted the appearance of Attorney McLaughlin on

behalf of Google and Blogspot.com, pursuant to LR 83.6(a).

Accordingly, Google and Blogspot.com have not failed to plead or

defend this case, and the motion for entry of default as to

Google and Blogspot.com is denied.



           4.     YouTube

      YouTube was served on May 3, 2018.       See Doc. No. 32.

YouTube’s answer was thus due on May 24, 2018.         See Fed. R. Civ.

P. 12(a)(1)(C).     On May 8, 2018, Attorney McLaughlin filed a

timely motion to dismiss (Doc. No. 25) the complaint on behalf

of YouTube.     That signed filing constituted the appearance of

Attorney McLaughlin on behalf of YouTube, pursuant to LR

83.6(a), and effectively extended YouTube’s answer deadline

under Fed. R. Civ. P. 12(a)(4).       Accordingly, YouTube has not

failed to plead or defend this case, and the motion for entry of

default as to YouTube is denied.



II.   Motions to Strike and/or Quash Attorney McLaughlin’s
      Filings (Doc. Nos. 57, 58, 83, 84)

      Green requests that this court strike and/or quash any

pleadings that Attorney McLaughin has filed on behalf of any

defendant other than Twitter.      Green claims that since Attorney



                                    6
      Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 7 of 8



McLaughlin only filed an appearance in this case on behalf of

Twitter, none of the pleadings he filed on behalf of any other

defendant should be considered by the court.        Green’s contention

about the scope of Attorney McLaughlin’s appearance is mistaken.

See Doc. No. 13, 14, 25, 25-1 (appearances for Twitter, YouTube,

and Google/BlogSpot.com).     Accordingly, the court denies Green’s

motions to strike or quash Attorney McLaughlin’s pleadings on

behalf of those defendants.



III. Motion to Strike Attorney Aronson’s Filings (Doc. No. 58)

     Green asks the court to strike the answer and other

pleadings filed by Attorney Aronson on behalf of Facebook and

GoFundMe in this case, on the basis that Attorney Aronson “is

not a licensed attorney for the state of New Hampshire, and

although he paid a ‘fee’ to file, he did not meet the deadline

to respond, and slow walked his answer to the Plaintiff’s [sic]

and it was not received within the 21 days, and is also full of

inaccuracies.”   Doc. No. 58, at 1.

     Attorney Aronson is a licensed attorney admitted to

practice in this court.    Also, as stated above, Attorney Aronson

filed a timely motion to dismiss (Doc. No. 48) Green’s complaint

on behalf of Facebook.    GoFundMe was not served until June 22,

2018, by which time Attorneys Shacham and Silva had been

admitted to appear in this matter, pro hac vice, on behalf of


                                   7
       Case 1:18-cv-00203-PB Document 105 Filed 03/13/19 Page 8 of 8



both Facebook and GoFundMe.      See Doc. No. 90.     Attorney Shacham

filed a timely motion to dismiss (Doc. No. 103) on behalf of

GoFundMe.

      For these reasons, there is no basis to strike or quash any

pleading filed by Attorney Aronson.       Accordingly, plaintiff’s

motion (Doc. No. 58) seeking that relief, is denied.



                               Conclusion

      For the reasons set forth in this Order, the court finds

that, as to each defendant, counsel has properly appeared and

timely responded to the complaint.       Accordingly, no defendant

has defaulted, and no document in this case should be stricken

or quashed on the basis of the improper appearance of counsel or

the failure to timely respond to the complaint.         Accordingly,

plaintiff’s motions seeking such relief and the entry of

defaults (Doc. Nos. 31, 50, 57, 58, 70, 72, 83, 84) are DENIED.

      SO ORDERED.

                                  __________________________
                                  Andrea K. Johnstone
                                  United States Magistrate Judge

March 13, 2019

cc:   Isaac Green, pro se
      Timothy John McLaughlin, Esq.
      Matan Shacham, Esq.
      Travis Silva, Esq.
      Joseph H. Aronson, Esq.
      Stephen J. Soule, Esq.
      Nolan C. Burkhouse, Esq.


                                    8
